Title: From John Adams to the President of Congress, No. 60, 8 May 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 8 May 1780. RC (PCC, No. 84, II, f. 27–30). LbC in John Thaxter’s hand (Adams Papers). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:660–663; extracts in various American newspapers, including the Pennsylvania Gazette of 27 Dec. 1780 and the Boston Gazette of 15 Jan. 1781.
     In this letter, read in Congress on 20 Sept., John Adams provided newspaper accounts of the Swedish admiralty’s ordinance declaring its determination to provide convoys for Swedish ships; the text of the British reply to Catherine II regarding her declaration of an armed neutrality; and Maj. Gen. Sir William Fawcett’s efforts to raise troops in Ansbach and Hanau (see to James Warren, 18 March, note 2; and from Edmund Jenings, 18 March, note 7, both above). The British response to Russia denied any past violations of the established law of nations and promised to adhere to its dictates in the future. John Adams noted that while the British statement was somewhat conciliatory, it did not address the fundamental issue of whether Britain intended to establish real or only paper blockades. Adams believed that, if Britain was forced to accept the Russian interpretation of a blockade, it would put “an End forever, to the naval Superiority of G. Britain.”
    